Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since particle diameters exist as a distribution of sizes, the term “particle diameter” is unclear where not qualified as to the statistical type of distribution intended for instance weight or number average. 
           It is suggested that the phrase “an average particle diameter may refer to” to “an average particle diameter refers to” in the specification at the first complete paragraph on page 4 to overcome the above rejection. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170121519), cited by the examiner.

The reference discloses a composition containing an ASA graft copolymer rubber “A” (see paragraphs 13-15 as well as the examples) having a particle diameter of as little as  0.1 microns  as in claims 7 and 8, an acrylic additive “C” for improving impact strength (paragraph 61) which may have a molecular weight of as low as 50,000 at paragraph 61 as in claim 10 and which may be present at a level of as little as 5% as in claim 12 (paragraph 67) and contain multiple methacrylate monomers at paragraph 64 as in claim 9 and an aromatic vinyl-vinyl cyanide copolymer (paragraph 43) which may include methyl methacrylate (paragraph 51) and which may include two such copolymers, one with a weight average molecular weight of 50,000-90,000  as in claim 2 and the second a weight average molecular weight of 100,000-180,000 as in claims 3 and 4 (paragraph 55) as in applicants first and second matrix copolymers respectively. Note also that the aromatic vinyl-vinyl cyanide copolymer may be present at a level of 35-75% at paragraph 56.While the reference does not point to any particular ratios of the two copolymers as in claim 5, the reference implies that even zero amounts of one copolymer will work in that the copolymer need not necessarily even have two different molecular weights and thus implying that any amount is workable so long as the total molecular weight at paragraph 52 is encompassed. Regarding the amount of materials as in claim 11, note 40 parts of the graft copolymer and 25 parts each of the aromatic vinyl-vinyl cyanide copolymer. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
1-7-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765